DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, the status identifier “(Previously presented)” should be “(Currently amended)” in view of the amendments made to claim 18.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“feed receiving structure” in claim 1;
“biomass directing structure” in claim 1;
“recycle structure” in claim 4;
“separating structure” in claim 5;
“receiving structure” in claims 12 and 17;
“directing structure” in claims 12 and 17; and 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11: Claim 11 depends from claim 10 which recites “a mixing tank”.  Claim 11 recites “a mixing tank”.  It is not clear if the mixing tank of claim 11 is the same as that recited in claim 10 or an additional mixing tank.  Clarification and/or correction is requested.
Claim 15: Line 4, “the mixing tank” lacks antecedent basis.  Note claim 12 is devoid of a mixing tank and claim 15 previously recites “a mixing environment”.
Claim 19: Statement of “having structure to provide” is considered indefinite.  It is not clear what further structure is encompassed by this claim language.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamimin et al.(Int. Jour. Hydrogen Energy).
With respect to claim 1, the reference of Mamimin et al. discloses an anaerobic digestion system (Fig. 1) that treats biomass comprising lignocellulose (page 6323, 2nd col., last ¶) for biogas production comprising: two digestion environments with different reaction conditions, (1) nd col., last ¶, of Mamimin et al. discloses the same microorganisms as those listed in ¶[0069] of the instant specification), the ASB environment being of a thermophilic temperature (55 deg. C) to support growth of the thermophilic anaerobic microorganisms under essentially nonmethanogenic acidogenesic, and acetogenesic conditions, and to pasteurize the biomass from non-thermophilic microorganisms (page 6323, 2nd col., lines 3-5), biomass directing structure (Fig.1) (tube and pump provided between ASBR and UASB) directing ASB treated biomass from the ASB environment to the AD environment, the pasteurized ASB treated biomass essentially free of non-thermophilic microorganisms (page 6323, 2nd col., lines 3-5), the ASB treated biomass comprising liquid effluent containing solubilized biomass products and metabolized biomass products, and solid effluent; the AD environment being inoculated with introduced non-thermophilic (NT) anaerobic microorganisms (page 6325, 2nd col., last ¶) that digest the ASB treated biomass through methanogenesis to produce methane, the AD environment being of a temperature (28-34 deg. C) to support growth of the introduced non-thermophilic (NT) anaerobic microorganisms.

With respect to claim 3, that disclosed ASBR reactor of the reference of Mamimin et al. is structurally capable of providing the temperature and pressure conditions required of claim 3.
With respect to claim 10, the reference of Mamimin et al. discloses a mixing tank (Fig.1) that is connected to the ASBR reactor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Schonberg et al. (Eng. Life Sci.) and Johnson (US 2009/0107913).
The reference of Mamimin et al. has been discussed above with respect to claim 1.
Claim 4 differs by reciting that the system include a heat exchanger between the ASB and AD environments and a recycle structure to recycle ASB effluent back to the ASB environment.
The reference of Schonberg et al. discloses that it is known in the art of the formation of methane in a two-phase process to recycle liquid from the methane reactor back to the hydrolysis/acid reactor (Fig. 1, element (5)).  The reference also discloses the use of a separation system (2) and recycle system (4) for returning material removed from the ASB back to the ASB.  The reference also discusses the control of the pH and other conditions in the hydrolysis/acid reactor optimize the hydrolysis rate (page 280, 1st col., 3rd full ¶).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a recirculation “structure” and/or other additional “structures” to optimize the reaction conditions within each of the reactor environments to maximize the amount of methane produced in the system.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a heat exchanger between the ASB and AD reactors for the known and expected result of providing an art recognized means for controlling the reaction temperatures within the system.

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Schonberg et al. (Eng. Life Sci.).
The reference of Mamimin et al. has been discussed above with respect to claim 1.
Claims 5 and 12-15 differ by reciting that the device includes a separating structure and/or recycling structure/conduit to recycle the contents of the AD back to at least the ASB.
The reference of Schonberg et al. discloses that it is known in the art of the formation of methane in a two-phase process to recycle liquid from the methane reactor back to the hydrolysis/acid reactor (Fig. 1, element (5)).  The reference also discloses the use of a separation system (2) and recycle system (4) for returning material removed from the ASB back to the ASB.  The reference also discusses the control of the pH and other conditions in the hydrolysis/acid reactor optimize the hydrolysis rate (page 280, 1st col., 3rd full ¶).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a recirculation “structure” and/or other additional “structures” to optimize the reaction conditions within each of the reactor environments to maximize the amount of methane produced in the system.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Metzger (US 3,711,392).
The reference of Mamimin et al. has been discussed above with respect to claim 1.
Claims 6-9 differ by reciting that the system includes satellite reservoirs to supply bacteria and nutrients for the ABS and/or AD environments.
The reference of Metzger discloses that it is known in the art to provide an anaerobic digester (14) with a satellite reservoir (15) for inoculation and/or providing microorganisms to the digester.
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview one having ordinary skill in the art to provide the digesters of the primary reference with satellite reservoirs for the known and expected result of providing a means recognized in the art for inoculation and/or providing additional microorganisms to an anaerobic digester.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Ghosh et al.(US 4,318,993).
The reference of Mamimin et al. has been discussed above with respect to claims 1 and 10.
While the reference of Mamimin et al. discloses the use of a mixing tank (Fig. 1), Claim 11 differs by reciting that the system includes a biogas conditioner that can remove CO2 and recycle it within the system.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system with a biogas conditioner for the known and expected result of removing CO2 from the produced biogas for recycling within the system for subsequent methanation and/or agitation of the digester contents.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Schonberg et al. (Eng. Life Sci.) taken further in view of Metzger (US 3,711,392).
The combination of the references of Mamimin et al.  and Schonberg et al. has been discussed above with respect to claim 12.
Claim 16 differs by reciting that the system includes satellite reservoirs to supply bacteria and nutrients for the ABS and/or AD environments.
The reference of Metzger discloses that it is known in the art to provide an anaerobic digester (14) with a satellite reservoir (15) for inoculation and/or providing microorganisms to the digester.
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview one having ordinary skill in the art to provide the digesters of the primary reference with satellite reservoirs for the known and expected result of providing a means recognized in the art for inoculation and/or providing additional microorganisms to an anaerobic digester.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Sowers et al.(US 2011/030689).
With respect to claim 17, the reference of Mamimin et al. discloses an anaerobic digestion system (Fig. 1) that treats biomass comprising lignocellulose (page 6323, 2nd col., last ¶) for biogas production comprising: two digestion environments with different reaction conditions, (1) an anaerobic secretome bioreactor (ASB) environment (Fig. 1)(ADBR) where hydrolysis, acidogenesis, and acetogenesis occurs and (2) an anaerobic digestion (AD) (Fig. 1)(UASB) environment where methanogenesis occurs, feed receiving structure (Fig. 1)(tube and pump provided between the mixing tank and ASBR) receiving feed containing biomass that comprises lignocellulose and directing into the ASB environment the feed containing biomass that comprises lignocellulose, the ASB environment containing thermophilic anaerobic microorganisms that consist essentially of acidogens and acetogens and that digest the biomass through hydrolysis, acidogenesis, and acetogenesis to solubilize and metabolize a major portion of the lignocellulose (note page 6323, 2nd col., last ¶, of Mamimin et al. discloses the same microorganisms as those listed in ¶[0069] of the instant specification), the ASB environment being of a thermophilic temperature (55 deg. C) to support growth of the thermophilic anaerobic microorganisms under essentially nonmethanogenic acidogenesic, and acetogenesic conditions, and to pasteurize the biomass from non-thermophilic microorganisms (page 6323, 2nd col., lines 3-5), biomass directing structure (Fig.1) (tube and pump provided between ASBR and UASB) directing ASB treated biomass from the ASB environment to the AD environment, the pasteurized ASB treated biomass essentially free of non-thermophilic microorganisms (page 6323, 2nd col., lines 3-5), the ASB treated biomass comprising liquid effluent containing nd col., last ¶) that digest the ASB treated biomass through methanogenesis to produce methane, the AD environment being of a temperature (28-34 deg. C) to support growth of the introduced non-thermophilic (NT) anaerobic microorganisms.
While the reference of Mamimin et al. discloses the use of non-methanogenic microorgansims in the thermophilic environment and the use of anaerobic bacteria and archaea (page 6325, 2nd col., last ¶) in the non-thermophilic environment, claim 17 differs by reciting the use of C. bescii in the thermophilic environment.
The reference of Sowers teaches a similar method of converting plant biomass into methane using thermophilic methanogenic consortium where the group includes Caldicellulosiruptor bescii and Caldicellulosiruptor saccharolyticus (an organism with comparable properties to C. bescii tor digesting lignocellulosic materials) which are unique in their ability to concurrently hydrolyze cellulose/hemicellulose and convert polymers into only acetate and to hydrolyze crystalline forms of lignocellulose (abstract, 0057 and 0066). Sowers
further teaches that C. bescii is a good producer of hydrogen and does not produce alcohols to a significant level and produces acetate and lactate (0060). Sowers further teaches that C. bescii can degrade grass with high lignin without pretreatment and the ability to hydrolyze cellulosic biomass is a significant advantage in the production of bioenergy from cellulose, since pretreatment costs are avoided or minimized and other inhibitory compounds used in pretreatments are avoided (0061 and 0064). 
As result and in the absence of a showing of unexpected results, one of ordinary skill in the art would have been motivated to modify the method of Logan et al. to include aldicellulosiruptor bescii and/or organism with comparable properties to C. bescii tor digesting lignocellulosic materials in the hydrolysis reactor (ASB environment) for the known advantages of C. bescii in hydrolyzing lignocellulosic material and decreasing the need for pretreatment of the biomass as taught by Sowers. One of ordinary skill in the art would have been motivated to modify the teachings of Logan et al. in such a way that the thermophilic anaerobic organism is C. bescii tor the purpose being able convert a plant biomass to a biogas. Furthermore, it would have been obvious to one skilled in the art to have further modified Logan et al. such that the thermophilic anaerobic organism is C. bescii, since methods of convert plant biomass to biogas were known to use C. bescii as taught by Sowers. Such a modification merely involves the substitution of one known type of thermophilic anaerobic microorganism for another for the conversion of plant biomass to biogas.
With respect to claim 19, in the absence of further positively recited structure, the structure of the ASBR of the reference of Mamimin et al. is considered to be structurally capable of providing the conditions listed in claim 19.  Statements of intended use carry no patentable weight in apparatus-type claims if the structure of the apparatus is capable of performing or maintaining the intended use recited in the claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Sowers et al.(US 2011/030689) taken further in view of Metzger (US 3,711,392).
The combination of the references of Mamimin et al. and Sowers et al. has been discussed above with respect to claim 17.
Claim 18 differs by reciting that the system includes satellite reservoirs to supply bacteria and nutrients for the ABS and/or AD environments.
The reference of Metzger discloses that it is known in the art to provide an anaerobic digester (14) with a satellite reservoir (15) for inoculation and/or providing microorganisms to the digester.
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamimin et al.(Int. Jour. Hydrogen Energy) in view of Sowers et al.(US 2011/030689) taken further in view of Schonberg et al. (Eng. Life Sci.).
The combination of the references of Mamimin et al. and Sowers et al. has been discussed above with respect to claim 17.
Claims 19 and 20 differ by reciting that the device includes “structures” that control various reaction conditions within the ASB environment and communicably attached between the ASB and AD environment to recycle bicarbonate produced in the AD environment to the ASB environment.
The reference of Schonberg et al. discloses that it is known in the art of the formation of methane in a two-phase process to recycle liquid from the methane reactor back to the hydrolysis/acid reactor (Fig. 1, element (5)).  The reference also discusses the control of the pH and other conditions in the hydrolysis/acid reactor optimize the hydrolysis rate (page 280, 1st col., 3rd full ¶).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a recirculation “structure” and/or .

Response to Arguments
Claim Objections
The previous objection to the claims has been withdrawn in view of the amendments to the claims and related comments (page 13 of the response dated 2/8/2021).

Claim Interpretation
Applicants have amended the claim elements that have been identified as invoking 35 USC 112(f) and have stated on the record that they do not wish to have the elements interpreted under 35 USC 112(f) (pages 13-14 of the response dated 2/8/2021).  While the claims have been amended, the Examiner is of the position that the claim elements identified above in the office action still fall under the purview of 35 USC 112(f) because they are limited to the use of a generic placeholder with functional language in the absence of any positively recited structure.  Note that the language added to the beginning of the generic placeholders are merely non-structure modifiers and do not provide any additional structure.

Claim Rejections- 35 USC 112
The previous rejections under 35 USC 112 (b) have been withdrawn in view of the amendments to the claims and related comments (page 14 of the response dated 2/8/2021).

Claim Rejection- 35 USC 102
The rejection of claims 1-5, 10 and 12-15 under 35 USC 102(a)(2) has been withdrawn in view of the amendments to claims 1 and 12 and related comments (pages 14-15 of the response dated 2/8/2021).  However, new grounds of rejection have been made over the reference of Mamimin et al.(Int. Jour. Hydrogen Energy) which address the newly recited claim limitations.

Claims Rejection- 35 USC 103
The rejections of the claims over the combination of the references of Logan et al. and any of the other references recited in the rejections has been withdrawn in view of the amendments to claims 1, 12 and 17 and related comments with respect to the reference of Logan et al. (pages 14-15 of the response dated 2/8/2021).  However, new grounds of rejection have been made over the reference of Mamimin et al.(Int. Jour. Hydrogen Energy) which address the newly recited claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB